DETAILED ACTION
This action is responsive to Applicant’s response filed 3/23/2022.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 3/23/2022 which further clarified the subject matter of claims independent claims 1, 13, and 22 with respect to the performing of extended memory operations, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of an extended memory architecture of a system and apparatus and method for performing extended memory operations; as disclosed by the following claimed subject matter of independent claim 1:
An apparatus, comprising:
a plurality of computing devices that each comprise:
a processing unit configured to perform an operation on a block of data; and 
a memory array configured as a cache for each respective processing unit; 
a first communication subsystem coupled to a host and to each of the plurality of computing devices; and 
a plurality of second communication subsystems coupled to each of the plurality of computing devices, wherein each of the plurality of second communication subsystems are coupled to at least one hardware accelerator;
 wherein each of the plurality of computing devices are configured to: 
receive a request from the host to perform an extended memory operation; and 
perform at least a first portion of the extended memory operation within each respective computing device of the plurality of computing devices without transferring data associated with the first portion external to the respective computing device; 
send, via one of the plurality of second communication subsystems, to the at least one hardware accelerator, a command to execute at least a second portion of the extended memory operation; and 
receive a result of performing the at least second portion of the extended memory operation from the at least one hardware accelerator.

Independent claims 13 and 22 are also distinct from the prior art for the same reason, dependent claims 2-12, 14-21, and 23-26 are directly dependent from claims 1, 13, and 22 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184